     Case 2:20-cv-00103 Document 17 Filed on 02/02/21 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                           UNITED STATES DISTRICT COURT                               February 02, 2021
                            SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                              CORPUS CHRISTI DIVISION

GEORGE CHIN,                                    §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §                 Civil Case No. 2:20-CV-00103
                                                §
STARLITE BROADCASTING, LLC,                     §
                                                §
        Defendant.                              §

                                            ORDER

       Judge Jesse Furman of the Southern District of New York ordered sanctions against

Attorney Richard Liebowitz in an opinion and order issued on June 26, 2020 in Usherson v

Bandshell Artist Management, No. 19-cv-06368 (SDNY).             Judge Furman further ordered

Liebowitz to provide notice of that order in all pending cases brought by Liebowitz or his firm.

       Liebowitz is counsel to Plaintiff George Chin in this action. Liebowitz provided notice to

this Court as ordered by Judge Furman on June 27, 2020. (Dkt. No. 12).

       The Court is advised that Liebowitz has been suspended on an interim basis with regard to

practice in the Southern District of New York during the pendency of disciplinary proceedings

against him. See In the Matter of Richard Liebowitz, M-2-238 (SDNY).

       Under the reciprocal policy of the Southern District of Texas, Liebowitz is ORDERED

suspended in this action. See also Local Rule 83.1A, Local Rules of the United States District

Court for the Southern District of Texas.

       Liebowitz is REMOVED as counsel from this action.

       Alternate counsel has already provided notice of appearance for Chin. (Dkt. No. 16).
Case 2:20-cv-00103 Document 17 Filed on 02/02/21 in TXSD Page 2 of 2




 It is SO ORDERED.

 SIGNED this February 2, 2021.



                                     _____________________________________
                                             DREW B. TIPTON
                                     UNITED STATES DISTRICT JUDGE




                                 2
